Exhibit 99.1 Contact: For Augme Technologies, Inc. Investor Relations Contact: Public Relations Contact: Stephanie Prince / Jody Burfening Rachel Carr, SVP Lippert/Heilshorn & Associates, Inc. DKC Public Relations (212) 838-3777 (212) 981-5253 sprince@lhai.comor ir@augme.com rachel_carr@dkcnews.com Augme Technologies Reports Fourth Quarter Revenue of $963,004 Augme Technologies, Inc. Reports 1,100% Increase in Third Quarter Revenues From Continuing Operations Full Year Fiscal Year 2011 Revenue Increases to $2.8 Million NEW YORK, NY (Marketwire) – May 16, 2011 Augme Technologies, Inc. (OTCBB: AUGT), a technology and services leader in interactive media marketing that offers the only patented and innovative end-to-end mobile marketing platform, today announced the company’s operating results for the fourth quarter and the full 2011 fiscal year ended February 28, 2011. For the fourth quarter, the Company's revenue totaled $963,004, an increase of approximately 405%, compared to revenue of $190,570 for the fourth quarter of fiscal 2010 and an increase of 13%, compared to revenue of $853,169 for the third quarter of fiscal 2011. Deferred revenue, which is recognized over the period of contract performance, was $1,190,151 as of February 28, 2011 as compared to $234,036 as of February 28, 2010, an increase of 413%. This compares with deferred revenue of $409,090 as of November 30, 2010, the end of the third quarter, a sequential increase of approximately 193%. For the fourth quarter, the Company achieved total new business of approximately $1.75 million when considering the increase of $761,061 in deferred revenue over the prior period ended November 30, 2010, along with the recognized revenue of $963,004, which was inline with the Company’s last forecast. Production and service delivery costs totaled $404,931, as compared to $293,728 in production and service delivery costs for the fourth quarter of fiscal 2010 and $361,349 for the third quarter of fiscal 2011. Gross profit was $558,073 for the most recent quarter, compared to gross profit of ($103,158) for the fourth quarter of fiscal 2010 and $491,820 for fiscal 2011’s third quarter. The increase in production and service delivery costs was due to additional expenses related to the increase in personnel necessary to facilitate the effective delivery of the Company's mobile marketing and related services to its customers. Selling, general, and administrative ("SG&A") expenses increased to $6.2 million for the fourth quarter of fiscal 2011, compared to $2.3 million in SG&A expenses for the fourth quarter of the prior year quarter and $3.1 million for the third quarter of fiscal 2011. The year-over-year 173% increase in SG&A expenses primarily consisted of $4.6 million in non-cash stock option expense and $1.6 million in other expenses, including payroll, accounting, consulting fees and software development expenses. The Company recorded a net loss of ($6.0) million, or ($0.09) per share, for the fourth quarter ended February 28, 2011, compared to a net loss of ($3.9) million, or ($0.07) per share, for the fourth quarter of fiscal 2010 and a net loss of ($2.8) million, or ($0.05) per share for the third quarter of fiscal 2011. The fourth quarter of fiscal 2010 net loss included a loss from discontinued operations of $1.4 million. As of February 28, 2011, the Company’s cash balance was $11,182,356 as compared to $1,617,573 as of February 28, 2010, an increase in cash of $9,564,283 attributable to equity related transactions. For the same period, total stockholders’ equity increased to $30,100,596 from $18,377,936, an increase of $11,722,660. “Fiscal 2011 was a year of major growth and transformation at Augme," said Paul Arena,Chief Executive Officer of Augme Technologies. "We expanded our base of prestigious customers and we have improved the way we fully manage our AD LIFE™ v4.0 software-as-a-service, (“SaaS”) mobile marketing platform, while increasing the number of brands, number of campaigns and revenue per customer over last fiscal year. Operationally, we strengthened our management team, extended our sales reach, developed new vertical markets and enhanced the Company’s corporate governance. “As mobile devices continue to proliferate, mobile marketing is fast becoming an essential component of marketing strategies for consumer goods companies and pharmaceutical companies among others.As a result, we believe the market is at an inflection point and we are poised to further ramp revenue in fiscal 2012. In addition, we believe that our patent protected end-to-end solution provides us with a competitive advantage in the marketplace and we intend to continue to vigorously defend the validity of our patent portfolio,” added Mr. Arena. “As we transition into additional verticals, we believe that Augme has all the ingredients in place to capitalize on our leadership position in the mobile marketing industry.” For the full fiscal year ended February 28, 2011, the Company reported revenue of $2.8 million, an increase of 730%, compared to $340,000 for the full 2010 fiscal year. Gross profit for fiscal 2011 was $1.6 million, as compared to a gross profit of ($152,937) for fiscal 2010. Gross profit margin was 55.6% for fiscal year 2011. Total operating expenses were $14.0 million, as compared to $6.4 million last fiscal year. This includes non-cash stock option expense of $6.9 million in fiscal 2011, compared to $1.9 million in fiscal 2010. The Company recorded a net loss of ($12.5) million, or ($0.21) per share, for the fiscal year ended February 28, 2011, compared with a net loss of ($8.4) million, or ($0.16) per share, in the prior-year period. Included in the fiscal 2010 net loss was a loss from discontinued operations of ($1.5) million, or ($0.02) per share. Business Outlook Management reaffirms its expectations that recognizable revenue should exceed $16.0 million in fiscal 2012 and that the Company will achieve positive cash flow. The Company’s customers currently include four Fortune 100 companies, six Fortune 200 companies, and four Global Fortune 500 companies, among others. Intellectual Property Portfolio Augme's solutions are supported by its intellectual property portfolio. The Company now owns four patents and currently has two additional patents pending with the United States Patent & Trademark Office ("USPTO"). The patents contain a broad range of claims covering the Company's proprietary technologies and products. Augme also owns four trademarks protecting the names of its products and identity in the marketplace. Litigation Update Tacoda, Inc., AOL, LLC, Time Warner, Inc., and Platform-A, Inc. In 2007, Augme filed a lawsuit against Tacoda, Inc. in the U.S. District Court, Southern District of New York, alleging infringement of Augme-owned U.S. Patent Nos. 6,594,691 ("Method and System for Adding Function to a Web Page") and 7,269,636 ("Method and Code Module for Adding Function to a Web Page"). Yahoo! Inc. On November 16, 2009, Augme filed a Complaint against Yahoo! Inc. for patent infringement relating to U.S. Patent Nos. 6,594,691 and 7,269,636, which patents relate to methods and systems for delivery of selected content from a network to a web page visitor. The matter is currently pending in the United States District Court for the Northern District of California, Case No. C-09-5386 EDL. The remedies available to Augme, if successful, include an injunction prohibiting any infringing actions, an award of damages adequate to compensate for the infringement, and costs of the action. On November 12, 2010, Yahoo! filed a motion for summary judgment with the United States District Court for the Northern District of California. On December 3, 2010, an order was issued by Magistrate Judge Joseph C. Spero denying the Yahoo! motion without prejudice. On December 3, 2010, Yahoo! filed a Notice of Motion and Motion for Leave to File Amended Answer with Additional Counterclaims and to join WorldTalk Radio, LLC as a Counterclaim Defendant. Augme denies that any merit exists with respect to these counterclaims and will continue to pursue the prosecution of Yahoo!'s infringement against the Company's patent claims. On April 7, 2011, Yahoo! filed a motion for summary judgment with the United States District Court for the Northern District of California. On April 20, 2011, an order was issued by Magistrate Judge Joseph C. Spero denying the Yahoo! motion. Pandora Media, Inc. On April 29, 2011, we filed a complaint against Pandora Media, Inc., in the U.S. District Court, District of Delaware, seeking damages relating to our U.S. Patent No. 7,831,690, which patent relates to a “Appliance Metaphor For Adding Media Function To A Web Page”. Gannett Co., Inc.; Lucidmedia Networks, Inc.; and AOL, Inc. On April 29, 2011, we filed a complaint against Gannett Co., Inc.; Lucidmedia Networks, Inc.; and AOL, Inc in the U.S. District Court, Eastern District of Virginia, seeking damages relating to our U.S. Patent No. 7,783,721, which patent relates to a “Method and Code Module For Adding Function to a Web Page” and U.S. Patent No. 7,831,690, which patent relates to a “Appliance Metaphor For Adding Media Function To A Web Page”. Conference Call Details Management will host a conference call to discuss these results the same day at 9:00 a.m. ET. To participate in the conference call, please call 866-625-0328 (domestic call-in) or 706-643-2088 (international call-in) and reference code # 66092743. A live webcast of the conference call will be available in the corporate section of the company's website. All participants should call or access the website approximately 10 minutes before the conference begins. A telephone replay of the conference call will be available from 12:00 p.m. ET on May 16 until 11:59 p.m. ET on May 23 by calling 800-642-1687 (domestic) or 706-645-9291 (international) and entering confirmation #66092743. An archived replay of the conference call will also be available in the corporate section of the company's website. About Augme Technologies, Inc. Augme Technologies, Inc. (OTC.BB: AUGT) provides strategic services and mobile technology to leading consumer and healthcare brands. Augme's AD LIFE™ mobile marketing technology platform allows marketers, brands, and agencies the ability to plan, create, test, deploy, and track mobile marketing programs. Through the use of consumer response tags (CRTs) such as 2D codes, UPC codes, SMS, and Image Recognition, AD LIFE™ facilitates consumer brand interaction and the ability to track and analyze campaign results. Using its own patented device-detection and proprietary mobile content adaptation software, AD LIFE™ solves the mobile marketing industry problem of disparate operating systems, device types, and on-screen mobile content rendering. Augme also provides business to consumer utilities including national mobile couponing solutions, strategic mobile healthcare tools, custom mobile application development, and consumer data tracking and analytics. In addition to AD LIFE™, Augme owns and licenses the digital broadcast platform BOOMBOX®. Augme is headquartered in New York City.For more information, visit www.augme.com. Augme Technologies, Inc.™, Augme™, AD LIFE™, BOOMBOX® and the Augme logo are trademarks of Augme Technologies, Inc. All rights reserved. 2009-11. # # # (tables follow) AUGME TECHNOLOGIES, INC. (FORMERLY MODAVOX, INC.) CONSOLIDATED BALANCE SHEETS February 28, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, netof allowancefor doubtful accounts of $99,657 and $63,747, respectively Prepaid expenses and other current assets Current assets of discontinued operations - - Total current assets Property and equipment, net of accumulated depreciation of $1,058,728 and $733,241, respectively Goodwill Software and patents,net of accumulated amortization of $2,150,792 and $1,456,679, respectively Deposits Long-term assets of discontinued operations - - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities including deferred revenue $ Long-term deferred revenue - Total liabilities including deferred revenue STOCKHOLDERS' EQUITY: Common stock, $.0001 par value; 100,000,000 shares authorized; 68,816,131 and 57,256,750 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) (27,474,568 ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to the consolidated financial statements. AUGME TECHNOLOGIES, INC. (FORMERLY MODAVOX, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended February 28, February 28, February 28, REVENUE $ $ $ COSTS OF REVENUES (Excluding depreciation): Production of service delivery costs Operating Expenses Selling, general, and administrative Stock, option and warrant expense Depreciation and amortization Impairment - - Lease termination expense - - Total operating expenses LOSS FROM OPERATIONS ) ) (4,910,333 ) OTHER INCOME (EXPENSES) Interest income (expense), net ) ) Loss on derivatives - ) - Impairment of subscriptionreceivable - - - LOSS FROM CONTINUING OPERATIONS ) ) (4,901,112 ) DISCONTINUED OPERATIONS: Income (loss) from discontinued operations - ) (424,398 ) Loss on sale of discontinued operations - ) - INCOME (LOSS) FROM DISCONTINUED OPERATIONS - ) (424,398 ) NET LOSS $ ) $ ) $
